In a proceeding under article 78 of the Civil Practice Act, petitioner appeals from an order of the Supreme Court, Westchester County, dated November 13,1961, which denied her petition to compel the Building Official of the City of New Rochelle to issue a “ certificate of incidental occupancy ”. Petitioner contended that she was entitled to such certificate as of right, and that it would permit her to use the sun porch and living room at the north end of her one-family house for the purpose of conducting a kindergarten, incidental to her continued residence in the house. Order affirmed, without costs (cf. Matter of Goelkel v. Board of Appeals of City of New Rochelle, 16 A D 2d 972). Beldock, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.